Case 2:19-cv-17866-MCA-LDW Document 153 Filed 06/14/21 Page 1 of 4 PageID: 12563




  Jaimee Katz Sussner, Esq.
  Joshua N. Howley, Esq.
  SILLS CUMMIS & GROSS P.C.
  Newark, New Jersey 07102
  (973) 643-7000
  Attorneys for Court-Appointed Receiver
  Colliers International NJ, LLC

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

  -------------------------------------------------------- x
  WELLS FARGO BANK, NATIONAL                               : Civil Action No. 19-cv-17866 (MCA)(LDW)
  ASSOCIATION, AS TRUSTEE FOR THE :
  REGISTERED HOLDERS OF AMHERST : Document Electronically Filed
  PIERPOINT COMMERCIAL MORTGAGE :
  SECURITIES, LLC, MULTIFAMILY                             :    NOTICE OF MOTION FOR ORDER
  MORTGAGE PASS-THROUGH                                    : APPROVING SALE OF CERTAIN REAL
                                                           :
  CERTIFICATES, SERIES 2019-SB59, et al.,                          PROPERTY FREE AND CLEAR
                                                           :
                                      Plaintiffs,          :
                                                           :   ORAL ARGUMENT REQUESTED
                    vs.                                    :
                                                           :
  SETH LEVINE, et al.,                                     :   Motion Day: July 19, 2021
                                                           :
                                      Defendants.          :



  -------------------------------------------------------- x

  TO: ALL PARTIES ON THE ATTACHED SERVICE LIST

                    PLEASE TAKE NOTICE that, on July 19, 2021, or as soon thereafter as

  counsel may be heard, the undersigned counsel for Colliers International NJ LLC, the Court-

  appointed Receiver for the properties that are subject of the referenced actions (the “Receiver”),

  shall move before the Honorable Madeline Cox Arleo, U.S.D.J., District of New Jersey, at the

  Martin Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101, for an

  Order approving Receiver’s sale of the real property owned by Defendant Aljo Norse LLC, free

  and clear of all prior encumbrances, liens, rights, and interest, approving the Receiver’s



                                                            1
Case 2:19-cv-17866-MCA-LDW Document 153 Filed 06/14/21 Page 2 of 4 PageID: 12564




  disbursement of proceeds from the sale, and for related relief, pursuant to the prior Orders of this

  Court and Fed. R. Civ. P. 66.

                 PLEASE TAKE FURTHER NOTICE that in support of this motion, Receiver

  shall rely on the accompanying Declarations of Richard Madison, Joseph Brecher, and Jaimee

  Katz Sussner, Esq., with accompanying exhibits, and all pleadings and proceedings on file.

                 PLEASE TAKE FURTHER NOTICE that a proposed form of Order granting

  Receiver’s Motion is enclosed herewith.

                 PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rules

  7.1(b)(4) and 78.1(b), the Receiver hereby requests oral argument only if opposition is filed.

                                                               Respectfully submitted,

                                                               s/ Jaimee Katz Sussner
                                                               JAIMEE KATZ SUSSNER

                                                               Attorneys for Court-Appointed
                                                               Receiver Colliers International
                                                               NJ LLC

  Dated: June 14, 2021




                                                   2
Case 2:19-cv-17866-MCA-LDW Document 153 Filed 06/14/21 Page 3 of 4 PageID: 12565




                                      SERVICE LIST
     1. Ajo Norse LLC (By First Class Mail)
        c/o Mr. Seth Levine
        636 South Forest Drive
        Teaneck, New Jersey 07666

     2. Jacob Kaplan, Esq. (By Email)
        Brafman & Associates, P.C.
        767 Third Avenue, 26th Floor
        New York, New York 10017
        Counsel for Defendant Seth Levine

     3. Scott T. Tross, Esq. (By Email)
        Michelle M. Sekowski, Esq. (By Email)
        Herrick, Feinstein LLP
        One Gateway Center
        Newark, New Jersey 07102
        Counsel for First Mortgagee

     4. Jerry A. Cuomo, Esq. (By Email)
        Landman Corsi Ballaine & Ford P.C.
        One Gateway Center, 22nd Floor
        Newark, New Jersey 07102
        Counsel for Federal Home Loan Mortgage Corporation

     5. David Fleischmann, Esq.(By First Class Mail)
        Law Offices of David Fleishmann, P.C.
        2233 Nostrand Avenue, 3rd Floor
        Brooklyn, New York 11210

     6. Joseph R. McCarthy, Esq. (Via Email)
        Meyner and Landis LLP
        One Gateway Center, Suite 2500
        Newark, New Jersey 07105
        Counsel for ZF Capital Holdings LLC

     7. ZF Capital Holdings LLC (Via First Class Mail)
        2233 Nostrand Avenue, 3rd Floor
        Brooklyn, New York 11210

     8. Peapack Gladstone Bank (Via First Class Mail)
        500 Hills Drive, Suite 300
        Bedminster, New Jersey 07921


                                                1
Case 2:19-cv-17866-MCA-LDW Document 153 Filed 06/14/21 Page 4 of 4 PageID: 12566




     9. Adelsberg Associates, LLC (Via First Class Mail)
        280 Northern Boulevard
        Great Neck, New York 11021

     10. Bureau of Housing Inspection (Via First Class Mail)
         Attention: Collections Unit
         P.O. Box 810
         Trenton, New Jersey 08625-0810

     11. Toledo Plumbing & Heating Inc. (Via First Class Mail)
         c/o Bittiger Elias & Triolo P.C.
         12 Route 17 North, Suite 206
         Paramus, New Jersey 07652

     12. State of New Jersey (Via First Class Mail)
         Judgment Processing Service
         Superior Court Clerk’s Office
         P.O. Box 971
         Trenton, New Jersey 08625




                                                2
